Appellant earnestly contends that we were in error in holding that the proffered testimony of the witnesses Hatley and Jackson to the effect that Bob Hawkins told them he had some whiskey at his home was properly excluded. We are fully aware of the rule announced in the case of Dubose v. State, 10 Tex.Crim. App. 230 and followed in many cases since that time and as late as the case of Beckham v. State, 276 S.W. 241. The principle discussed in the Dubose case was considered by this court. We have no disposition to vary from or criticise the rule announced in the Dubose case, supra, and other cases following it. Our holding in this case is that the facts do not bring it within the rule laid down in the Dubose case. The bill of exceptions complaining at the exclusion of the testimony in this case simply shows that Hawkins lived next door to the appellant. The bill further shows that Hawkins told the witnesses that he had some whiskey at his house, and that he did not say where the whiskey was in his house but just said that it was over at his house.
The state's testimony in this case shows that the liquor found on appellant's premises amounted to three gallons. The officer testified that he found one two-gallon jug sitting in the corner by a chicken house with an ice cream freezer container turned over it and that another gallon was in a jug that was found in a hole with a piece of tin over it. The last gallon was in a little lot back of the appellant's house. We think that before the testimony offered could have been admissible under the rule announced in the Dubose case, supra, it would have been necessary for the witness Hawkins to have stated that he possessed the whiskey that was found, or to have made statements that would have carried with it at least a reasonable inference to this effect. We think his statement to the witnesses Hatley and Jackson did neither.
The bill of exceptions is silent as to the distance even from Hawkins' house to the appellant's. The only thing it shows is that they lived next door to each other. Under this state of the record Hawkins might have had any amount of whiskey at his house and yet this circumstance would in no wise avail the appellant as showing that he did not have the whiskey found on his premises. We cannot lead ourselves to the conclusion that under any theory of the rule announced in the Dubose case, supra, and others, the appellant was entitled to make the proof offered. On the contrary, we think it was clearly immaterial. *Page 506 
The rule is clearly deducible from Judge Hurt's opinion in the Dubose case, supra, that if the facts show that more than one person participated in an unlawful venture, the evidence would possess no tendency to weaken the case as made by the state and should therefore be rejected. In order to make testimony of this character admissible it is not sufficient for it to merely show that some other party may have been guilty of a similar crime. It must go further and show or tend to show the innocence of the party on trial. This testimony has no such tendency and could have had none under the facts in this case.
Believing that the case was correctly disposed of in the original opinion the motion for rehearing is in all things overruled.
Overruled.
The forgoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.